UNITED STATES DISTRICT C()URT
WESTERN DISTRIC'I` OF LOUISIANA

LAKE CHARLES I)IVISION
DERRICK GOOCH CIVIL ACTION NO. 2:18-00278
VERSUS JUDGE SUMMERHAYS

PACKAGING CORP. OF AMERICA, INC., MAG. JUDGE KAY
ET AL

JUDGMENT

For the reasons set forth in the Report and Recommendation of the Magistrate Judge, as
supplemented by the Court’s Ruling issued this datc, and after a de novo review of the record,
including the objections filed by Plaintiff, and having determined that the findings and

recommendation are correct under the applicable law;
IT IS ORDERED that Plaintiff’s Motion to Remand (Rec. 11) is DENIED.

IT IS FURTHER ORDERED that all claims brought against Floyd J. LeBleu, Raymond

Lester, and J ames Machine Works, LLC are DISMISSED WITHOUT PREJUDICE.

THUS DONE AND SIGNE]) in Lafayette, Louisiana on this l§#!iay of November,

aaa/en

ROBERT R. SUMMERHAYS
UNITEI) S'I`A'I`ES DISTRIC'I` JUDGE\

2018.

 

